Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 9, 10 and 13-16 are rejected under 35 U.S.C. 103 as obvious over Seto et al. (US 2013/0269850) taken in view of Yanagida (JP 2013-086299) and [Tolonen (US 2,995,177) or Christy (US 2,040,466)], and optionally further in view of at least one of [the Polymer Handbook excerpt Table for Glass Transition Temperatures of Polymers, Mishra et al. (US 6,328,922) and Shiono (JP 2006-198848)]. 
	Seto discloses a method of manufacturing a tire in which a two layer sheet laminate (1) of a tie rubber layer (3) and a thermoplastic sheet layer (2) has its end portions lap spliced (at S) so that the thermoplastic sheet and tie rubber contact each other (Figs. 1-2).  Further, the thermoplastic can contain a nylon (paragraph [0052], Table 1).  Seto indicates the end portions are lap spliced and the tire is cured with pressing at the splice by a curing bladder (e.g. end of paragraph [0049]) but does not specifically suggest compression bonding the splice as claimed.

	As to pressing a fiber-reinforced bladder onto the overlapped portions, Yanagida uses a pressing device designed to accommodate the uneven surface of the overlapped ends but does not specifically teach a bladder.  However, in this art, it is well known to effect the pressing of ends at a splice, and especially an uneven one, by pressing a fiber-reinforced bladder, either directly or indirectly, onto overlapped ends at a splice - Tolonen (note reinforced bladder 10) is exemplary of such direct bladder splice pressing and Christy (note reinforced bladder 12) is 
	A method as claimed would therefore have been obvious, the suggestion to heat from 60-80 °C reasonably satisfying the claimed requirement for not less than the Tg of the resin and less than 80°C given the same upper limit of 80 °C.  In any event, that such heating would render this obvious would be especially apparent given the optionally cited Polymer Handbook excerpt Table for Glass Transition Temperatures of Polymers evidencing that the Tg of most nylons are below this preferred range of the reference.	Optionally cited Mishra et al., which is directed to producing seams in thermoplastic materials under heat and pressure (e.g. col. 1, lines 16-21), further would suggest to the ordinary artisan that when splicing involving thermoplastics, heating to 2°C - 25°C above the Tg of the thermoplastic is important to achieve a sufficient seam (esp. col. 14, line 46 - col. 15, line 15), further rendering obvious heating to above the Tg of the thermoplastic.  Further, optionally applied Shiono is also directed to pressure bonding a lap spliced laminated thermoplastic film material for a tire liner, and suggests that exemplary applied heat of 60°C to 200°C at a pressure of 3-7 kg/cm2 (~0.29-0.69 MPa) for 1-5 seconds (paragraphs [0015], [0019]-[0020], [0058], [0060]-[0061]) is suitable and effective, Shiono also indicating an understanding that if the pressure or time is too low, the adhesive strength is insufficient and if they are too high, the gauge will be too thin or the edges will break.  Shiono would thus further indicate to the 
	As to claim 3, it would have been obvious to bond the entire joint to avoid joint opening which would be inclusive of portions between the bead filler tops as claimed.  As to claims 4 and 9, the obvious pressing of Yanagida includes pressing the overlapped portions against a heated pressing portion (21 - e.g. heated by 23 - see paragraph [0019]).  As to claims 5 and 10, the lap splice in Seto is formed after the laminate is applied around a drum and being interior to the carcass in the final tire, would be before the carcass and the pressing suggested by Yanagida is directly on the lap splice after the ends of the tire component are overlapped.  As to claims 13-14, as already noted, the ordinary artisan would have been readily able to select and optimize the result effective variable of bonding duration in light of Yanagida alone or further in view of Shiono to achieve the desired results, only the expected and predictable results being achieved following any particular selection, the preferred time range of Yanagida also overlapping the claim 13 range and thus rendering values within that range particularly obvious as it would have been particularly obvious to select any value within the preferred range of the reference.  As to claims 15-16, the thickness of the tie rubber in Seto is multiple times greater than the thermoplastic (figures, paragraphs [0061], [0062], [0066]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2013/0269850) taken in view of Yanagida (JP 2013-086299), [Tolonen (US 2,995,177) or Christy (US 2,040,466)], and optionally further in view of at least one of [the Polymer Handbook .
	In Seto, the tie rubber (3) is only present on one side of the inner liner laminate but Seto does not explicitly indicate which layer is exposed to the tire cavity side.
	In this art, a layer termed a “tie rubber” is understood to be located between an inner liner layer and the inner surface of the carcass to join the two - Kaido is exemplary (col. 1, lines 28-32; note also tie rubber “7” in Figs. 2-3).  As such, it would have been obvious that the tie rubber in Seto would or should join the thermoplastic layer to the carcass such that the thermoplastic layer would be exposed to the tire cavity side.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2013/0269850) taken in view of Yanagida (JP 2013-086299), [Tolonen (US 2,995,177) or Christy (US 2,040,466)], and optionally further in view of at least one of [the Polymer Handbook excerpt Table for Glass Transition Temperatures of Polymers, Mishra et al. (US 6,328,922) and Shiono (JP 2006-198848)] as applied to claim 1 above, and further in view of Kiyama (JP 07-080963).
	As to claim 18, the heat in Yanagida is taught to be locally applied and as already noted, it would have been obvious to press with a reinforced bladder.  To additionally provide heat from the inside so that the overlapped portion is pressed between the outside bladder and inside heater would have been obvious in view of Kiyama.  In particular, Kiyama is directed to heat pressing spliced ends of tire layers and suggests that the heat/pressing can alternatively be either from the outside (fig. 2) or both the inside and outside (Fig. 4; paragraphs [0017]-[0019]).  Following this guidance and knowledge of art recognized alternatives, it would have been 
Applicant’s arguments filed with the 6/25/2021 RCE/amendment have been considered but are moot in view of the new grounds of rejection added to address the claims as amended.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
August 13, 2021